[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                            No. 04-13220                      June 17, 2005
                        Non-Argument Calendar                THOMAS K. KAHN
                      ________________________                   CLERK


                        Agency No. A78-351-923

QUIPING GAO,


                                                                    Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________
                               (June 17, 2005)



Before BLACK, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
         Quiping Gao petitions for review of the Board of Immigration Appeals’

order affirming the immigration judge’s denial of her motion to reopen her petition

for asylum and withholding of removal. Gao asserts that the BIA erred by not

finding that her petition for asylum was due to be reopened because of her former

counsel’s ineffective assistance.

         On June 21, 2002, after failing to attend her removal hearing, Gao was

ordered removed from the United States in abstentia. In September 2002, she

moved to reopen her removal proceedings, claiming that her failure to appear was

excusable due to exceptional circumstances. See 8 U.S.C. § 1229a(b)(5)(C). Gao

asserted that her previous counsel’s ineffective assistance constituted exceptional

circumstances. The IJ found that Gao failed to establish the elements necessary for

a successful motion to reopen based on an ineffective assistance of counsel claim,

as those elements are described in Matter of Lozada, 19 I. & N. Dec. 637 (BIA

1988). The IJ further found that, even if the Lozada requirements had been met,

the factual discrepancies between Gao’s asylum application, which she signed as

true and correct, and her motion to reopen weigh against granting her motion to

reopen. The BIA affirmed the IJ’s decision without opinion.

         We review the BIA’s denial of a motion to reopen removal proceedings for

abuse of discretion. Gbaya v. U.S. Attorney Gen., 342 F.3d 1219, 1220 (11th Cir.

2003).
                                           2
      In Lozado, the BIA set out three procedural requirements for a motion to

reopen based on a claim of ineffective assistance of counsel: (1) the motion must

be supported by “an affidavit of the allegedly aggrieved respondent attesting to the

relevant facts, [including] a statement that sets forth in detail the agreement that

was entered into with former counsel with respect to the actions to be taken on

appeal and what counsel did or did not represent to the respondent in this regard”;

(2) “former counsel must be informed of the allegations and allowed the

opportunity to respond”; and (3) “the motion should reflect whether a complaint

has been filed with appropriate disciplinary authorities regarding such

representation, and if not, why not.” Lozada, 19 I. & N. Dec. at 639. This Court

requires “substantial, if not exact, compliance with the procedural requirements of

Lozada.” Dakane v. U.S. Attorney Gen., 371 F.3d 771, 775 (11th Cir. 2004).

      As noted by the IJ, Gao has presented no evidence, other than her bare

assertions, that her former counsel has been given an opportunity to respond to her

allegations. As a result, she has failed to establish the second Lozada requirement.

Furthermore, after discovering that her former attorney was not a member of the

Georgia Bar, Gao did not make any other inquiries to determine the appropriate

disciplinary authority to file a complaint with. By not looking beyond the Georgia

Bar, Gao has arguably failed to meet the third Lozada requirement. In any event,

Gao’s actions did not constitute “substantial, if not exact, compliance” with
                                           3
Lozada. Id.

      Based on the foregoing, we cannot say that the BIA abused its discretion in

denying Gao’s motion to reopen her removal proceedings.

      PETITION DENIED.




                                         4